DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered. Any rejections or objections not reiterated herein have been withdrawn. 
	Claims 13, 17-20, 22, 24, and 35-37 are currently pending.
Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected subject (a non-elected invention), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.

Claim Objections
3.	Claim 22 is objected to because of the following informalities: (i) rs376212863 is listed twice and (ii) “r3368806393” is a typographical error.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17-20, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 17-20, 22, and 24 are rejected over the recitation of the phrase “a prostate cancer sample” in claim 13.   The phrase is not clearly defined in the specification and there is no art recognized definition for this phrase. It is not clear if “a prostate cancer sample” is limited to samples that contain prostate cancer cells or if the recitation would encompass any sample taken from a patient with prostate cancer.  Further it is noted that claim 24 recites that “the sample is selected from a blood, saliva or buccal swab, or tumor tissue”.  While tumor tissue will have prostate cancer cells and blood may have circulating prostate cancer cells, it is not clear if prostate cancer cells are present and detectable in saliva or buccal swabs.  Clarification is required. 
Claim 18 is rejected over the recitation of the phrase “wherein the one or more additional polymorphisms disrupt one or more miR-367 target sites”.  This recitation is confusing because it is unclear which of the polymorphisms recited in claim 17 would meet the limitation of a polymorphism that disrupts a miR-367 target site. While the specification teaches if each of the polymorphisms results in a “loss” or “gain” of a target site, the specification does not teach which polymorphisms “disrupt” target sites.  The scope of what would be included by SNPs that “disrupt” target sites is not necessarily equivalent to the scope of what would be included by SNPs that result in a loss of a target site. Thus one of skill in the art would not be able to determine the metes and bounds of the claimed subject matter. 
Claims 19 and 20 are rejected over the recitation of the phrase “wherein the one or more additional polymorphisms create or destroy a miR-367 target site”.  This recitation is confusing because it is unclear which of the polymorphisms recited in claim 17 would meet the limitation of a polymorphism that creates a miR-367 target site. While the specification teaches if each of the polymorphisms results in a “loss” or “gain” of a target site, the specification does not teach which polymorphisms “create” target sites. It’s not clear if the scope of what would be included by SNPs that “create” target sites is equivalent to the scope of what would be included by SNPs that result in a gain of a target site. Additionally the recitation is confusing because it is unclear which of the polymorphisms recited in claim 17 would meet the limitation of a polymorphism that destroys a miR-367 target site. While the specification teaches if each of the polymorphisms results in a “loss” or “gain” of a target site, the specification does not teach which polymorphisms “destroy” target sites.  It’s not clear if the scope of what would be included by SNPs that “destroy” target sites is equivalent to the scope of what would be included by SNPs that result in a loss of a target site. Thus one of skill in the art would not be able to determine the metes and bounds of the claimed subject matter. 
Claim 20 is rejected over the recitation of the phrase “wherein the miR-367 target site is RYR3”.  It is noted that claim 20 depends from claim 19 which depends from claim 17.  In the instant case it is noted that claim 17 does not appear to recite any SNPs that are present in the RYR3 gene.  The specification discloses a single SNP in RYR3 (rs1044129) but it is not recited in claim 17.  Thus it is unclear how the recitation of RYR3 in claim 20 is further limiting. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case the specification does not appear to provide support for the amendment made to claim 36 that was filed on May 3, 2022.  The claim as amended recites the following:

    PNG
    media_image1.png
    148
    652
    media_image1.png
    Greyscale
 
The specification does not appear to provide support for detecting a TT polymorphism at rs1044129.  Rather, the specification discloses that the genotype at SNP rs1044129 can be AA, AG, or GG for SNP rs1044129 (see paras 0026, 0041, Table 5).  Additionally the specification does not appear to provide support for detecting the TT polymorphism at rs1044129 and a GG polymorphism at rs13136737.  Rather the specification discloses detecting the GG polymorphism at rs1044129 and a TT polymorphism at rs13136737 (see paras 0026, 0041, and Table 5).

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 13, 17-20, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by dbGAP Study Accession phs000306.v4.p1 (dbGAP Study Accession phs000306.v4.p1 Release date April 17, 2014 and accessed online at http://www.ncbi.nlm.nih.gov/projects/gap/cgi-bin/study.cgi?study_id=phs000306.v4.p1).
	Regarding Claim 13 dbGAP Study Accession phs000306.v4.p1 is a multiethnic genome wide scan of prostate cancer (see Title).   Prostate cancer cases had invasive prostate cancer diagnosis after entry into cohort and controls were matched to cases on race/ethnicity, area of residence and age (see Study Inclusion/Exclusion Criteria). Whole genome genotyping was performed using Illumina’s Human1M-Duov3 platform (see Molecular Data). It is a property of this microarray that it contains probes for detecting the alleles at rs13136737 (see OA attachment).   Thus the study discloses contacting a prostate cancer sample from a subject diagnosed with prostate cancer with one or more reagents for detecting the presence of the TT allele at rs13136737 associated with the miR-302/367 gene.  The evidence that the study detected the TT allele at rs13136737 is provided by the instant specification which teaches that “The TT genotype of rs13136737 associates significantly with increased risk for loss of tumor differentiation and expansion beyond the prostate capsule in the mixed ethnic UACC discovery cohort, and this observation was validated in a second independent study of African-American men” (para 0082). The second independent study of African-American men refers to men from dbGAP study ID phs000306.v4.p1 (paras 0050, 0061, Table 2). 
Regarding Claim 17 whole genome genotyping was performed using Illumina’s Human1M-Duov3 platform (see Molecular Data). It is a property of this microarray that it contains probes for detecting the alleles at rs2243063 (see OA attachment).  Thus the study discloses detecting an additional polymorphism within the miR367 binding site of a miR-367 target gene wherein the additional polymorphism is rs2243063.
Regarding Claim 18 whole genome genotyping was performed using Illumina’s Human1M-Duov3 platform (see Molecular Data). It is a property of this microarray that it contains probes for detecting the alleles at rs2243063 (see OA attachment).  The evidence that the study detected an additional polymorphism that disrupts a miR-367 target site is present in the specification where the specification discloses that this SNP results in the loss of a miR-367 target site (para 0044).  
Regarding Claim 19 whole genome genotyping was performed using Illumina’s Human1M-Duov3 platform (see Molecular Data). It is a property of this microarray that it contains probes for detecting the alleles at rs2243063 (see OA attachment).  The evidence that the study detected an additional polymorphism that destroys a miR-367 target site is present in the specification where the specification discloses that this SNP results in the loss of a miR-367 target site (para 0044).  
Regarding Claim 20 whole genome genotyping was performed using Illumina’s Human1M-Duov3 platform (see Molecular Data). It is a property of this microarray that it contains probes for detecting the alleles at rs2243063 (see OA attachment).  The evidence that the study detected an additional polymorphism in a miR-367 target site in the F2RL1 gene is present in the specification where the specification discloses that this SNP results in the loss of a miR-367 target site in the F2RL1 gene (para 0044).  
Regarding Claim 22 whole genome genotyping was performed using Illumina’s Human1M-Duov3 platform (see Molecular Data). It is a property of this microarray that it contains probes for detecting the alleles at rs2243063 (see OA attachment).  
Regarding Claim 24 the study discloses that the samples were blood and buccal swabs (see variable “body site”). 


8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634